      Case 1:18-cv-01028-JLS-HKS Document 91 Filed 04/07/21 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

SEAN McTERRELL,

                             Plaintiff,
v.
                                                                 18-CV-1028-JLS-HKS
CARL J. KOENIGSMANN, et al.,

                             Defendants.


                                           ORDER

              Currently before the Court is Plaintiff Sean McTerrell’s Motion for

Miscellaneous Relief. 1 Dkt. No. 89. The Court reads the motion to raise five requests

for relief. For the reasons discussed below, all of McTerrell’s requests are DENIED.



              First, McTerrell asks for leave to “fix” certain “mistakes” in his amended

complaint and to add allegations relating to the denial of hormone treatment. Dkt. No.

89 at 1, 3. The Court denies that request without prejudice. Before this case was

transferred to the undersigned, Magistrate Judge Scott twice denied McTerrell’s

requests for leave to amend. See Dkt. No. 77, 79. He concluded that, because

McTerrell had “already had a number of opportunities to amend his complaint,” and

given that “the litigation has not even entered the discovery process,” the “more efficient

course” would be to defer any further motions to amend until the start of discovery.

ECF No. 77. McTerrell would suffer “no prejudice from this delay, as any scheduling




1
  On March 23, 2021, the Court granted McTerrell’s motion insofar as he requested additional
time to respond to Defendants’ motion to dismiss. See Dkt. No. 90. This order resolves his
remaining requests.
                                              1
      Case 1:18-cv-01028-JLS-HKS Document 91 Filed 04/07/21 Page 2 of 4




order” would “provide a deadline for the amendment of pleadings.” Id. This Court

concurs in Magistrate Judge Scott’s assessment. 2



              Second, McTerrell asks the Court to compel certain defendants to respond

to his requests under New York’s Freedom of Information Law (“FOIL”). Dkt. No. 89 at

2. The request is denied because this Court does not have “jurisdiction to consider

FOIL claims.” Jeanty v. Utica Police Dep’t, No. 20-CV-221, 2021 WL 1055153, at *4

(N.D.N.Y. Mar. 19, 2021) (collecting cases); see also Rios v. Mantellino, No. 16-CV-

726, 2016 WL 927181, at *2 (E.D.N.Y. Mar. 4, 2016) (“FOIL claims which are not

resolved by the state or city agency must be brought in the New York State Supreme

Court pursuant to Article 78 of the New York Civil Practice Law and Rules.”).



              Third, McTerrell requests reimbursement for expenses he has incurred for

“legal copies” and “advance postage.” Dkt. No. 89 at 3, 6-7. McTerrell has not

demonstrated entitlement to such relief. Although he has been granted leave to

proceed in forma pauperis, that status does not authorize the Court to underwrite his

litigation expenses. See Akande v. U.S. Marshal Serv., No. 11-CV-1125, 2018 WL

10667611, at *1 (D. Conn. Aug. 21, 2018) (collecting cases). The request is denied.




2
  The Court is also mindful that, should Defendants’ pending motion to dismiss be found
meritorious, leave to amend may be appropriate. See Curry v. Huntington Copper, LLC, No. 12-
CV-1673, 2014 WL 4828106, at *3 (N.D.N.Y. Sept. 29, 2014) (“Where . . . a pro se litigant’s
claim is dismissed at the motion to dismiss stage, a court ordinarily does so without prejudice
and permits the litigant an opportunity to amend.”).
                                              2
      Case 1:18-cv-01028-JLS-HKS Document 91 Filed 04/07/21 Page 3 of 4




              Fourth, McTerrell requests that he be appointed counsel. Dkt. No. 89 at 4.

His request is denied without prejudice. Because of his voluminous filings, Magistrate

Judge Scott previously appointed McTerrell pro bono counsel for the limited purpose of

drafting and filing an amended complaint. Dkt. No. 56 at 11-12. Pro bono counsel

fulfilled that responsibility and thereafter withdrew from the case. Dkt. No. 72. At this

time, the Court is not in a position to determine whether further assistance from pro

bono counsel would be appropriate. There is no constitutional right to appointed

counsel in civil cases, but under 28 U.S.C. § 1915(e), the Court may appoint counsel to

assist indigent litigants. In deciding whether to appoint counsel, the Court considers a

number of factors, including whether the litigant’s claims seem likely to be of substance

and whether appointment will yield any public benefit. See Hendricks v. Coughlin, 114

F.3d 390, 392 (2d Cir. 1997); Cooper v. A. Sargenti Co. Inc., 877 F.2d 170, 172 (2d Cir.

1989). This action is in its early stages, making it difficult to assess the merits of

McTerrell’s claim or the public benefit which could be achieved by the appointment of

counsel. Accordingly, the Court declines to appoint counsel at this juncture. As a

result, unless McTerrell retains private counsel, he will need to prepare his own

response to Defendants’ motion to dismiss.



              Fifth and finally, McTerrell asks the Court to schedule a discovery

conference. Dkt. No. 89 at 4. The Court denies his request. The Court will schedule

any necessary pretrial conferences in due course after resolution of the pending motion

to dismiss.




                                              3
      Case 1:18-cv-01028-JLS-HKS Document 91 Filed 04/07/21 Page 4 of 4




                                   CONCLUSION

             For the foregoing reasons, McTerrell’s Motion for Miscellaneous Relief

(Dkt. No. 89) is DENIED.



             SO ORDERED.



DATED:       Buffalo, New York
             April 7, 2021



                                        s/ H. Kenneth Schroeder, Jr.
                                        H. KENNETH SCHROEDER, JR.
                                        United States Magistrate Judge




                                          4
